Citation Nr: 0723703	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection of a 
scar on the right foot.  

2.  Entitlement to service connection for residuals of 
Morton's neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.Y. (observer), B.S. (observer)




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 and a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
scar on the sole of the right foot was denied by an 
unappealed April 1968 RO decision on the basis that it pre-
existed service and was not chronically worsened therein.  

2.  Evidence received since the final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for a tender 
scar on the right foot; the additional evidence raises a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence shows that the veteran's 
pre-existing residuals of a right foot injury were 
chronically worsened by in-service surgical procedures.  

4.  The competent medical evidence shows that the residuals 
of in-service surgical treatment for the veteran's right foot 
disorder include a symptomatic scar and Morton's neuroma.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a scar on the 
right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Service connection for residuals of a right foot injury, 
to include a scar and Morton's neuroma, is warranted.  
38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.306 (2006); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
residuals of a right foot injury, to include a scar and a 
Morton's neuroma.  Therefore, no further development is 
needed with respect to this appeal.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).






Analysis-Scar of the Right Foot

New and Material Evidence

The veteran was denied service connection for a scar on the 
right foot in an April 1968 rating decision.  The RO 
determined that the veteran did have a tender scar; however, 
such a disability was found to pre-exist service, and it was 
the RO's opinion that the evidence did not show an 
aggravation of the disability beyond the natural course of 
the disease process.  The veteran never offered a timely 
disagreement, and the decision became final within a year of 
notification.  

The veteran contends that he has submitted new and material 
evidence to warrant a reopening of the claim for service 
connection.  The Board agrees.  

The RO, in its February 2006 supplemental statement of the 
case, reopened the veteran's claim.  This action 
notwithstanding, it is the Board's duty to consider every 
petition to reopen in its own right before addressing the 
underlying issue.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  In so doing, the Board notes a November 
2005 letter of the veteran's VA podiatric physician.  This 
letter offers an opinion that the veteran's current scar, 
being resultant of a sharp glass wound in childhood, was 
aggravated by the rigors of military service.  This evidence 
is new, in that it was not of record at the time of the RO's 
initial denial, and is material, in that it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection.  See 38 C.F.R. § 3.156.  As 
such, the Board will reopen the veteran's claim.  

Service Connection 

The veteran's pre-induction physical examination, dated in 
October 1965, noted an unspecified abnormality of his feet 
upon objective evaluation.  Subsequently dated service 
medical records include a notation that the veteran sustained 
a foot injury in 1956 while approximately 10 years old, when 
he stepped on a glass soft drink bottle, which resulted in a 
tender scar and residual glass embedment in the surrounding 
tissue.  The veteran was, however, found fit for military 
service; the clinical examination did not show a current 
symptomatic scar.  

In May 1966, the chief surgeon of the Army garrison at Ft. 
Jackson, South Carolina indicated in a letter to the 
veteran's mother that the veteran had a one and one half inch 
scar that was tender to palpation and painful on the sole of 
the right foot.  The medical officer stated that foot 
orthotics (a foam rubber insert) were prescribed in order to 
alleviate the discomfort.  The service medical records 
confirm that the veteran began to have pain in his right foot 
in basic training, and that orthotic treatment was the best 
course to manage the pain.  

Additional service medical records show that the veteran had 
foot surgery while on active duty to remove a foreign body 
associated with the 1956 wound.  In September 1966, the 
veteran developed a staff infection at the site of this 
surgical intervention due to a slip in the shower room.  The 
veteran had additional surgery and was placed on light duty 
status as a result of this latter complication.  Upon 
separation from the Army in August 1967, the veteran was 
assessed as having a scar on the sole of his foot which pre-
dated service entry.  The examining physician, while noting 
the pre-existing nature of the foreign body and scar, stated 
unequivocally that the disorder was "service 
aggrivated[sic]."  

In November 2005, the veteran's VA podiatrist submitted a 
letter supporting the veteran's contention that his painful 
scar became aggravated during military service.  In the 
associated opinion (which was predicated on a review of 
relevant service and post service medical history), the 
podiatrist concluded that "a foreign body was aggravated by 
[the veteran's] service duties".  It was further noted that 
in-service surgical intervention caused post-operative 
complications productive of the currently present painful 
scar. 

As the veteran underwent treatment for pre-existing residuals 
of a right foot injury while on active duty, the presumption 
of aggravation is applicable as the pre-service disability 
underwent an increase in severity during service.  Davis v. 
Principi, 276 F.3d 134 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993).  In Cotant v. Principi, 17 Vet. App. 
116 (2003), the U.S. Court of Appeals for Veterans' Claims 
(Court) reversed the Board's determination that the 
presumption of aggravation had been rebutted.  On de novo 
review, the Court found the evidence as to the natural 
progress of appellant's preexisting hip condition did not 
show "clearly and unmistakably" that the increase found by 
the Board was due to the natural progress of the disease.  
The question at hand, therefore, is whether or not the 
evidence shows clearly and unmistakably that the increase in 
severity of the veteran's preexisting residuals of a right 
foot injury during service was due to the natural progress of 
the disability.  Id.; see also VAOPGCPREC 3-2003.

There is competent medical evidence of record showing a 
current painful scar, with a lengthy in-service history of 
treatment for foreign body irritation.  Most probatively, 
there are two medical opinions of record which support a 
finding that the veteran's scar was aggravated during 
service.  That is, it is apparent that the pre-existing scar 
became symptomatic during service and there is medical 
evidence dated in recent years that indicates that the scar 
is still manifested by pain on objective examination.  Under 
these circumstances, the elements for service connection are 
clearly met, and the veteran's claim is granted.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; VAOPGCPREC 3-2003.      

Analysis-Morton's Neuroma

The veteran contends that the in-service right foot surgery 
resulted in a Morton's neuroma.  

As noted above, the veteran injured his foot prior to entry 
into the Army, which resulted in retained foreign bodies 
(glass) in the tissue surrounding the sole of his right foot.  
The service medical records confirm that this injury was 
aggravated in military service, and that surgical procedures 
were required to alleviate the veteran's right foot pain.  
While the service medical records do not show a Morton's 
neuroma, in addition to the medical evidence of in-service 
aggravation of residuals of a right foot injury, there is a 
November 2005 letter of the veteran's VA podiatrist that 
supports a link between a post-service Morton's neuroma and 
service.  Following a review of relevant medical history, the 
podiatrist concluded, in essence, that the in-service foot 
surgery resulted in a "stump neuroma".  The post-service 
medical evidence also shows that the neuroma was excised in 
December 2003, but there are still radiographically confirmed 
abnormalities in the tissue, and the veteran has residual 
pain for which he requires medication.  

There is a competent medical opinion of record which shows 
that complications arising from in-service treatment of a 
right foot disorder caused a Morton's neuroma, and there is 
evidence of a current disability in the form of residual pain 
and tissue abnormality secondary to excision of the neuroma.  
The relationship between service and the disorder has thus 
been established, and there is no competent evidence which 
would serve to contradict it.  As such, the elements of 
service connection for a post-operative Morton's neuroma have 
been met.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection of residuals of a right 
foot injury, to include a symptomatic scar.

Entitlement to service connection for symptomatic scar and 
post-operative excision of a Morton's neuroma is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


